Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6, 7, 8, 9 and 13 invoke means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “determining means”, “selecting means”, and “setting means” with no corresponding recitation of structure, material, or acts for performing the claimed function. The “determining means”, “selecting means”, and “setting means” are defined in the specification as the functionalities implemented using individual hardware circuitry, using software functioning in conjunction with a programmed microprocessor or a general purpose computer, using an application specific integrated circuit (ASIC) and/or using one or more digital20 signal processors (DSPs) as mentioned in paragraph [0078].
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Faridi (US 20160151917 A1), hereinafter Faridi.
Regarding claim 1, Faridi teaches a system for continuously sharing behavioral states of a creature (Para 0004 and 0147, wherein the Persistent Companion Device (PCD) adapted to reside continually in the environment of a person and to interact with a user of the companion device is disclosed), comprising;
a robot configured to carry out different behaviors (At least in para 0037, and 0222 wherein the PCD tries to bring about a positive change in user emotional state through a process of story/joke telling, commiseration, game playing, emotional mirroring, etc.)
at least one sensing means for sensing the creature (Para 0053 wherein a 3D sensor may be used to detect location of a person's head in 3D space); 
5a determining means for determining the state of the creature based on information derived from the at least one sensing means (Para 0219 wherein “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage…”); and 
a selecting means for selecting, from the different behaviors, a behavior that is assigned to the determined state (At least in para 0196 and 0222, wherein the PCD reads and reacts to various social cues). “Once this understanding of a user's mood is established, PCD 100 tries and effects a change in that mood, at step 906. This could happen autonomously, wherein PCD 100 tries to bring about a positive change in user emotional state through a process of story/joke telling, commiseration, game playing, emotional mirroring, etc.”; 
wherein the robot is configured to carry out the selected behavior. (At least in para 0196 and 0222, wherein the PCD reads and reacts to various social cues).
Regarding claim 2, Faridi teaches all the elements of claim 1. Faridi further teaches the system according to claim 1, wherein the creature is a person or a pet (Para 0037, wherein “In accordance with exemplary and non-limiting embodiments, there is provided and described a Persistent Companion Device (PCD) for continually residing in the environment of a person/user and to interact with a user of the companion device”).
Regarding claim 3, Faridi teaches all the elements of claim 1. Faridi further teaches the system according to claim 1, wherein in order to carry out the selected behavior, the robot is configured to move to a predetermined position in the environment of the robot, to move on a predetermined trajectory, to move with a predetermined velocity profile, to perform a predetermined pose, to output a predetermined sound (Para 0222, wherein the PCD 100 tries to bring about a positive change in user emotional state through a process of story/joke telling, commiseration, game playing, emotional mirroring, etc.).and/or to output a light in a predetermined colour and/or in a predetermined intensity 
Regarding claim 4, Faridi teaches all the elements of claim 3. Faridi further teaches the system according to claim 1, wherein in order to carry out the different behaviors, the robot (12) is configured to move to different positions in the environment of the robot, to move on different trajectories, to move with different velocity profiles, to perform different poses, to output different sounds (Para 0222, wherein the PCD 100 tries to bring about a positive change in user emotional state through a process of story/joke telling, commiseration, game playing, emotional mirroring, etc.).and/or to output light in different colours and/or different intensities. 
Regarding claim 7, Faridi teaches all the elements of claim 1. Faridi further teaches the system according to claim 1, wherein the determining means is configured to determine a predetermined emotional state of the creature, a predetermined physiological state of the creature, a predetermined activity performed by the creature and/or a predetermined emergency state of the creature (Para 0068, wherein “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to recognize from a video stream various levels of emotions such as joy, anger, contempt, disgust, fear, sadness, confusion, frustration, and surprise”).
Regarding claim 8, Faridi teaches all the elements of claim 7. Faridi further teaches the system according to claim 7, wherein the determining means is configured to classify the state of the creature into different emotional states, different physiological states, different activities and/or different emergency states (Para 0068, wherein “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to recognize from a video stream various levels of emotions such as joy, anger, contempt, disgust, fear, sadness, confusion, frustration, and surprise”).
Regarding claim 11, Faridi teaches all the elements of claim 1. Faridi further teaches the system according to claim 1, wherein at least one of the sensing means is a camera, a microphone, a physiological sensor, a proximity sensor, a motion sensor, a pressure sensor or a portable device configured to determine its location (Para 0060 wherein “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to employ one or more visual-spatial perception sensors such as a RGB camera”).
Regarding claim 15, Faridi teaches a method for continuously sharing behavioral states of a creature using a robot configured to carry out different behaviors (Para 0004 and 0147, wherein the companion device adapted to reside continually in the environment of a person and to interact with a user of the companion device is disclosed), the method comprising the steps of: 
automatically sensing the creature by at least one sensing means (Para 0053 wherein a 3D sensor may be used to detect location of a person's head in 3D space); 
continuously determining the state of the creature based on information derived from the at least one sensing means (Para 0219 wherein “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage…”);
 selecting, from the different behaviors, a behavior that is assigned to the determined state (At least in para 0196 and 0222, wherein the PCD reads and reacts to various social cues). “Once this understanding of a user's mood is established, PCD 100 tries and effects a change in that mood, at step 906. This could happen autonomously, wherein PCD 100 tries to bring about a positive change in user emotional state through a process of story/joke telling, commiseration, game playing, emotional mirroring, etc.”; and 
carrying out the selected behavior by the robot (At least in para 0196 and 0222, wherein the PCD reads and reacts to various social cues).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faridi (US 20160151917 A1), hereinafter Faridi, in view of Rajkumar (US 20190197396 A1), hereinafter Rajkumar.
Regarding claim 6, Faridi teaches all the elements of claim 1.
Additionally, Faridi teaches: 
the creature and the robot are located in different places (Para 0203 wherein the user is not present with the robot; Para 0154 wherein the PCD monitors the absence of the user and responds accordingly) and the system further comprises a transmitting means for transmitting, via data network, data (See fig. 5 that discloses WiFi and Bluetooth; Para 0155 discloses a network data connection via WiFi and Bluetooth as well as sharing user data via the network; Para 0156 discloses a multitude of PCD devices connected via a network and sharing data).
Additionally, as is previously discussed, it is noted that Faridi discloses a robot that determines or learns or classifies a user’s state and responds accordingly (Para 0196, 0222 and 0219 wherein “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage…”). Examiner also notes that Faridi discloses the robot determinations and behaviors may be implemented via machine learning (Fig. 2 and para 0047 and 0048).
While Faridi teaches sharing and transmitting of data between robots and devices as discussed above, Faridi does not explicitly state what data is shared or transmitted; therefore, Faridi does not explicitly disclose that the transmitted data is:  the information derived from the at least one sensing means to the determining means, the determined state to the selecting means or the selected behavior to the robot.
Rajkumar teaches individual robots can share learned information and sensor data with other robots using a communication network (Fig 1 and at least in para 0004, 0010 and 0343, wherein “individual robots can share learned information with other robots, allowing each robot in a fleet of robots to quickly acquire the combined learning from all of the robots in the fleet… Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), e.g., the Internet”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Faridi’s teachings of having multiple PCD connecting to external networks as well as having sensing means, determining means and selecting means to incorporate Rajkumar’s teachings of robots sharing learned information such as information derived from the at least one sensing means to the determining means, the determined state to the selecting means or the selected behavior to the robot using communication network in order to communicate information from a robot located at another location to the PCD interacting with the user. Doing so would improve the robot’s abilities and allow them to learn more rapidly (Rajkumar, para 0162 wherein “As discussed above, it is advantageous for robots to share information they learned, so that all the robots in a fleet can learn more rapidly and improve their abilities”).
	Regarding claim 12, Faridi teaches all the elements of claim 1 including a robot with sensing means (Para 0053). Additionally, Faridi teaches: 
the system further comprises a transmitting means for transmitting, via data network, data (See fig. 5 that discloses WiFi and Bluetooth; Para 0155 discloses a network data connection via WiFi and Bluetooth as well as sharing user data via the network; Para 0156 discloses a multitude of PCD devices connected via a network and sharing data).
Additionally, as is previously discussed, it is noted that Faridi discloses a robot that determines or learns or classifies a user’s state and responds accordingly (Para 0196, 0222 and 0219 wherein “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage…”). Examiner also notes that Faridi discloses the robot determinations and behaviors may be implemented via machine learning (Fig. 2 and para 0047 and 0048).
Rajkumar teaches individual robots can share learned information and sensor data with other robots using a communication network (Fig 1 and at least in para 0004, 0010 and 0343, wherein “individual robots can share learned information with other robots, allowing each robot in a fleet of robots to quickly acquire the combined learning from all of the robots in the fleet… Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), e.g., the Internet”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Faridi’s teachings of the PCD connecting to external networks to incorporate Rajkumar’s teachings of robots sharing learned information using communication network in order to communicate information from a robot located at another location to the PCD interacting with the user. Doing so would improve the robot’s abilities and allow them to learn more rapidly (Rajkumar, para 0162 wherein “As discussed above, it is advantageous for robots to share information they learned, so that all the robots in a fleet can learn more rapidly and improve their abilities”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faridi (US 20160151917 A1), hereinafter Faridi, in view of Jaureguiberry (US 20200401225 A1), hereinafter Jaureguiberry.
Regarding claim 9, Faridi teaches all the elements of claim 7. However, Farid is silent wherein the system further comprises setting means for setting, by a user, states of the creature that are not allowed to share and/or times, in which states of the creature are not allowed to share.
Jaureguiberry teaches setting means for by a user states of the creature that are not allowed to share and/or times, in which states of the creature are not allowed to share (Para 0021, wherein “Some embodiments share the predicted physiological state of the user with the user's approved contact or friend accounts via the map GUI. Some embodiments additionally share the estimated wake up time of the user. In various embodiments, such data sharing is turned off by default, and the data is only shared if selected for sharing by a privacy setting update provided by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Faridi’s teachings of sharing states of a creature to incorporate Jaureguiberry’s privacy setting to only share information as set by the user in order to maintain privacy of the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faridi (US 20160151917 A1), hereinafter Faridi, in view of Roy (WO 2018132364 A1), hereinafter Roy and Tran (US 20140129160 A1), hereinafter Tran.
Regarding claim 10, Faridi teaches all the elements of claim 1 including sensing means (Para 0053). However, Faridi is silent wherein the system further comprises at least one of the sensing means is configured to detect an operating state of a device controllable by the creature.
Roy teaches a sensing means for detecting the amount of time the amount of time a user has been stationary watching television, thereby detecting loneliness of a user using predetermined loneliness profiles (Para 0047, wherein “For example, the device 100 may be configured to detect loneliness of a user using predetermined loneliness profiles based on various parameters including, e.g., identifying the amount of time a user has been stationary watching television, sleeping, sitting in a chair without significant movement, and the like”).
Tran teaches sensing an operating state of a device controllable by the creature (Para 0065, wherein “For example, the wake-up time may be detected by detecting existence of a person on a bed by using a pyroelectric infrared sensor, detecting that a television set is turned on in the morning or detecting electrical activities in the restroom in the morning”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Faridi’s teachings of sharing states of a creature using sensing means to incorporate Roy’s teachings of detecting loneliness based on the amount of time a user has been watching television and Tran’s teachings of detecting that the television set is turned on. Doing so would allow the robot to gestures and movements that are emotional in nature and become more appealing to users (Roy, Para 0005 and 0006).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Faridi (US 20160151917 A1), hereinafter Faridi and Rajkumar (US 20190197396 A1), hereinafter Rajkumar, in view of Chinnapalli (US 11290977 B1).
Regarding claim 13, modified Faridi teaches all the elements of claim 12 including a robot with sensing means. As discussed earlier, modified 3 also teaches robots at different places that share learned information with each other (Roy, Fig 1 and at least in para 0004, 0010 and 0343). Furthermore, modified Faridi also teaches a determining means to determine an interaction state in which the creature interacts with the robot as well as selecting means to select an interaction behavior (Faridi, At least in para 0196 and 0222, wherein the PCD reads and reacts to various social cues) as disclosed earlier. 
However, it is silent wherein the interaction behavior includes the robot moves to a predetermined object in the environment of the robot and/or circles around the object.
Chinnapalli teaches a robot with sensors that moves to a predetermined object in the environment of the robot based on interaction with the user (Col 2 lines 54-66, and col 15 line 52- col 16 line 3, wherein “the user may say aloud “robot, find my car keys”. The [autonomous mobile device] AMD 104 may use the speech processing module 218 to determine the input data 136 and operate a task module 162 to retrieve from the localization data 146 an estimated location 148 of a transmitter that is associated with the object with the label “car keys”. The task module 162 may then send a request to the autonomous navigation module 160 to determine path plan data 232 to move the AMD 104 to a location that is near the estimated location 148. The autonomous navigation module 162 may use the path plan data 232 to move the AMD 104 to the location”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Faridi’s teachings of sharing states of a creature using robots with sensors, determining means to determine an interaction state in which the creature interacts with the robot as well as selecting means to select an interaction behavior to incorporate Chinnapalli’s teachings of moving to a predetermined object based on interaction with the user. Doing so would allow the robot to assist the user in finding objects as requested by the user (Chinnapalli, Col 4 lines 36-41).
	Regarding claim 14, modified Faridi has all the elements of claim 13 including a robot that moves to a predetermined object based on interaction with the user as discussed above. 
	Modified Faridi also teaches the system according to claim 13, wherein the robot comprises at least one environment sensor generating a signal indicative of the predetermined object; and the robot is configured to move to the predetermined object based on the signal derived from the at least one environment sensor (Col 2 lines 58-66, and col 15 line 52- col 16 line 3, wherein the AMD receives signal from radio transmitters associated with various objects and travels to the object based on the transmitted radio signal). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barry (US 9552056 B1) teaches a system a system that detects emotions as well as a robot that operates based on the gestures and signals received from a user that is remote to the robot.
Kaname (WO 2017199662 A1) teaches a robot that approaches a user when the user exhibits a predetermined approach allowable action. The approach-permissible actions here include, for example, that a user shows a smile (after an uncomfortable expression), an utterance that allows an approach such as “come” (such as utterance of a love word), a beckoning, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664